DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply in response to application filed on 19 of June 2019.
Claims 1-20 are currently pending and are rejected as described below.

Allowable Subject Matter
Claims 3, 5-6, 8-9, 13-15, and 17-19 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The closest prior arts of record are Sakata et. al. (U.S. Publication No. 20180216947), Beaurepaire et. al. (U.S. Publication No. 20200378775), and Rakah et. al. (U.S. Publication No. 20180211541).
	Sakata describes a vehicle control apparatus aimed that controls the vehicle to move to a standby place by traveling autonomously. The apparatus includes: a moving-destination determiner that determines, when the vehicle is dropped off, a moving destination among a plurality of standby places, based on a current location of the vehicle, locations of the standby places, and vehicle-demand prediction information; and a moving instructor that instructs the vehicle to move to the determined moving destination.  Further, the vehicle control apparatus controls a bicycle sharing system that includes an incentive determiner that determines an incentive to be given to a user when the user moves a bicycle to a moving destination that is one of standby places, based on the number of bicycles on standby at each of the standby places and bicycle-demand prediction information, and an informer that informs the user of the moving destination and the incentive.
	Beaurepaire teaches an optimization for computing intermodal route where a routing platform retrieves shared vehicle availability data associated with one or more modes of transport for geographic areas. The routing platform further processes the shared vehicle availability data to determine a shared vehicle availability pattern for each geographic area. The routing platform further generates, based on the shared vehicle availability pattern, an intermodal vehicle availability model indicating a combination of modes of transport for each geographic area, wherein the geographic areas are selectively excluded from computations to generate an intermodal route. The routing platform further provides the intermodal vehicle availability model as an output for generating the intermodal route.
	Rakah teaches an automated ridesharing dispatch system configured to store historical data associated with past demand for ridesharing vehicles in a geographical area and a communications interface where it uses the historical data to predict imminent demand of ridesharing requests including predicting general zones in the geographical area associated with imminent demand, select a holding zone for prepositioning empty ridesharing vehicles in order to expedite satisfaction of the predicted imminent demand, and send, via the communications interface, to a mobile communications device in a specific ridesharing vehicle, instructions directing the specific ridesharing vehicle to the holding zone. Therefore, the foregoing feature may offer one or more advantages over systems that connect user 130A to vehicle 130F on the basis of closest proximity. 
	None of the above prior art explicitly teaches “wherein determining the target location to relocate the at least one personal mobility vehicle comprises determining that a utility to the dynamic transportation matching system of having the at least one personal mobility vehicle located at the target location exceeds a predetermined threshold for utility to the dynamic transportation matching system” or “further comprising selecting a category of user interest associated with the transportation requestor device; wherein retrieving the one or more geographic points of interest comprises retrieving geographic points of interest that correlate with the category of user interest;  ”, or “wherein selecting the category of user interest associated with the transportation requestor device comprises: identifying a transportation requestor device to send the route; determining the category of user interest relevant to the transportation requestor device based on at least one of an inferred preference and a selected preference of a user associated with the transportation requestor device” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 3, 5-6, 8-9, 13-15, and 17-19   are allowable over the prior art of record, and are objected to as provided below.  

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 16 recites “an identification module, stored in memory, that identifies at least one personal mobility vehicle that is associated with a dynamic transportation matching system that is configured to match transportation requestor devices with personal mobility vehicles; a determination module, stored in memory, that determines a target location to relocate the at least one personal mobility vehicle; a retrieving module, stored in memory, that retrieves one or more geographic points of interest based on the target location; a sending module, stored in memory, that sends, to a transportation requestor device, in response to determining the target location to relocate the personal mobility vehicle, a route that comprises the one or more geographic points of interest and ends at the target location; at least one physical processor that executes the identification module, the determination module, the retrieving module, and the sending module”.  Claims 1 and 20 disclose similar limitations as Claim 16 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1, 16, and 20 are directed to “Mental Processes” in particular “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” where a human can mentally observe information regarding a vehicle to identify a vehicle, a human can mentally perform an evaluation of information regarding a location to determine a target location, a human can mentally observe information regarding geo-points of interests to retrieve the POIs, and a human can send a response comprising a route either verbally or with a pen and paper and “Certain Methods Of Organizing Human Activity” in particular “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as instructions for humans to follow comprising a route of POIs and target location for a human to follow as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-15 and 17-19 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus, the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 16, and 20 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
In particular, claims 1, 16, and 20 recite additional elements which are shown above as bolded and “computing device”.   These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Therefore, the claims are directed to an abstract idea. 
	With respect to step 2B, claims 1, 16, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional recite additional elements which are shown above as bolded and “computing device”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶42 of the PG Pub “FIG. 10 shows a transportation management environment 1000, in accordance with various embodiments.  In some embodiments, transportation management system 1002 may include one or more general purpose computers, server computers, clustered computing systems, cloud-based computing systems, and/or any other computing systems or arrangements of computing systems. Transportation management system 1002 may be configured to run any or all of the services and/or software components described herein. In some embodiments, the transportation management system 1002 may include an appropriate operating system and/or various server applications, such as web servers capable of handling hypertext transport protocol (HTTP) requests, file transfer protocol (FTP) servers, database servers, etc.”.   As a result, claims 1, 16, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-15 and 17-19 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
 	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-2, 4, 7, 10-11, 16, and 20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180216947 to Sakata et. al. (hereinafter referred to as “Sakata”) in view of US 20200378775 to Beaurepaire et. al. (hereinafter referred to as “Beaurepaire”). 

(A)	As per Claims 1, 16, and 20:
	Sakata expressly discloses:
identifying at least one personal mobility vehicle that is associated with a dynamic transportation matching system that is configured to match transportation requestor devices with personal mobility vehicles; (Sakata ¶35, 70, 154 according to this configuration, the vehicle control apparatus (i.e. dynamic transportation matching system) can allocate a dropped off vehicle (i.e. PMV) to an appropriate location by using the vehicle-demand prediction information.  The user may pre-set the destination via a portable terminal or the like, before he or she gets in the vehicle 102. Each user terminal 205 is a terminal carried by a user 203 with him or her and is, for example, a smartphone). 
determining a target location to relocate the at least one personal mobility vehicle; (Sakata ¶56 the bicycle sharing system includes: an incentive determiner that determines an incentive to be given to a user when the user moves a bicycle to a moving destination that is one of standby places, based on the number of bicycles on standby at each of the standby places and bicycle-demand prediction information).
retrieving one or more geographic points of interest based on the target location; (Sakata ¶145 in the early evening, a large number of vehicles are allocated to places in the vicinity of stations (i.e. point of interest) or the like, and in the morning, a large number of vehicles are allocated to places in the vicinity of residential areas (i.e. point of interest) or the like).
…in response to determining the target location to relocate the personal mobility vehicle…; (Sakata ¶56 the bicycle sharing system includes: an incentive determiner that determines an incentive to be given to a user when the user moves a bicycle to a moving destination that is one of standby places, based on the number of bicycles on standby at each of the standby places and bicycle-demand prediction information).
Although Sakata teaches means to assign vehicles to stand by areas based on various data to include predicted demand, it doesn’t teach sending a route to a user that includes destination and POIs along the way however Beaurepaire teaches: 
sending, to a transportation requestor device…a route that comprises the one or more geographic points of interest and ends at the target location; (Beaurepaire ¶44, 67, 76 as shown in FIG. 1A, the routing platform 105 operates in connection with UEs 101 and vehicles 103 for optimizing intermodal route computations.  The road link and nodes can be associated with attributes, such as geographic coordinates, street names, address ranges, speed limits, turn restrictions at intersections, and other navigation related attributes, as well as POIs, such as traffic controls (e.g., stoplights, stop signs, crossings, etc.), gasoline stations, hotels, restaurants, museums, stadiums, offices, automobile dealerships, auto repair shops, buildings, stores, parks, etc. By way of example, a user interface (UI) 300 in FIG. 3A presents transport icons 301, 303, 305, 307, 309 of various transport modes, a user location 311, and a destination 313).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sakata’s bicycle sharing system where demand prediction information, the bicycle sharing system can guide users so that vehicles are allocated to appropriate locations and have the routing platform 105 operates in connection with UEs 101 and vehicles 103 for optimizing intermodal route computations of Beaurepaire as both are analogous art which teach solutions to the placement of vehicles and bikes in areas with predicted demand as taught in Sakata and further includes the road link and nodes and  associated attributes, such as geographic coordinates, street names, address ranges, speed limits, turn restrictions at intersections, and other navigation related attributes, as well as POIs, such as traffic controls (e.g., stoplights, stop signs, crossings, etc.), gasoline stations, hotels, restaurants, museums, stadiums, offices, automobile dealerships, auto repair shops, buildings, stores, parks, as taught in Beaurepaire. 

(B)	As per Claim 2:
	Sakata expressly discloses:
predicting a match for the at least one personal mobility vehicle and one or more requestor devices, wherein the target location to relocate the at least one personal mobility vehicle is determined based on the predicted match; (Sakata ¶62 a bicycle sharing system may include: determining an incentive to be given to a user when the user moves a bicycle to a moving destination that is one of standby places (i.e. target location), based on the number of bicycles on standby at each of the standby places and bicycle-demand prediction information (i.e. match prediction), and informing the user of the moving destination and the incentive).

(C)	As per Claim 4:
	Sakata expressly discloses:
wherein determining the utility to the dynamic transportation matching system of having the at least one personal mobility vehicle located at the target location comprises determining a utility to the dynamic transportation matching system of having the at least one personal mobility vehicle located at the target location at a predetermined time; (Sakata ¶145 in the early evening (i.e. a predetermined time), a large number of vehicles are allocated to places in the vicinity of stations or the like, and in the morning, a large number of vehicles are allocated to places in the vicinity of residential areas or the like).

(D)	As per Claim 7:
Although Sakata teaches means to assign vehicles to stand by areas based on various data to include predicted demand, it doesn’t teach sending a route to a user that includes destination and POIs along the way where the distance doesn’t exceed the predetermined travel distance however Beaurepaire teaches: 
further comprising selecting a predetermined travel distance; wherein sending the route comprises determining a travel route that ends at the target location, comprises the one or more of the geographic points of interest, and does not exceed the predetermined travel distance; (Beaurepaire ¶29 and FIGS. 3A-3D In one embodiment, the system 100 optimizes a user's travel time (or route or other routing cost function parameter such as distance, fuel efficiency, etc.) to a destination by considering all possible modes of transport (e.g., public transport buses, trains, shared vehicles, etc.) using the pre-computed intermodal vehicle availability model that excludes areas where no shared vehicle is available, to identify one or more optimal intermodal routes to the destination. Optimal, for instance, refers to a combination of modes of transport that enables the user to reach a destination with a time, distance, etc. that meets threshold requirements or is a minimum among calculated candidate intermodal routes).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sakata’s bicycle sharing system where demand prediction information, the bicycle sharing system can guide users so that vehicles are allocated to appropriate locations and have the system 100 optimizes a user's travel time (or route or other routing cost function parameter such as distance, fuel efficiency, etc.) to a destination by considering all possible modes of transport using the pre-computed intermodal vehicle availability model of Beaurepaire as both are analogous art which teach solutions to the placement of vehicles and bikes in areas with predicted demand as taught in Sakata and further includes modes of transport that enables the user to reach a destination with a time, distance, etc. that meets threshold requirements or is a minimum among calculated candidate intermodal routes as taught in Beaurepaire. 

(E)	As per Claim 10:
	Sakata expressly discloses:
wherein retrieving the one or more geographic points of interest based on the target location comprises determining that the 38 Attorney Docket No.: 009404.0039U1personal mobility vehicle will have a battery charge that exceeds a threshold battery charge after arriving at the target location via traversing the one or more geographic points of interest; (Sakata ¶39 for example, the moving-destination determiner may determine, among the standby places, the moving-destination candidates included in a range that the vehicle is capable of traveling from the current location by using the current battery charge and may determine the moving destination among the moving-destination candidates, based on the demand prediction information).

(F)	As per Claim 11:
Although Sakata teaches means to assign vehicles to stand by areas based on various data to include predicted demand, it doesn’t teach sending a route to a user that includes destination and POIs along the way where the distance doesn’t exceed the predetermined travel distance however Beaurepaire teaches: 
wherein retrieving the one or more geographic points of interest based on the target location comprises determining a route with a minimum travel distance that traverses the one or more geographic points of interest and ends at the target location; (Beaurepaire ¶29 optimal, for instance, refers to a combination of modes of transport that enables the user to reach a destination with a time, distance, etc. that meets threshold requirements or is a minimum among calculated candidate intermodal route).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sakata’s bicycle sharing system where demand prediction information, the bicycle sharing system can guide users so that vehicles are allocated to appropriate locations and have the system 100 optimizes a user's travel time (or route or other routing cost function parameter such as distance, fuel efficiency, etc.) to a destination by considering all possible modes of transport using the pre-computed intermodal vehicle availability model of Beaurepaire as both are analogous art which teach solutions to the placement of vehicles and bikes in areas with predicted demand as taught in Sakata and further includes modes of transport that enables the user to reach a destination with a time, distance, etc. that meets threshold requirements or is a minimum among calculated candidate intermodal routes as taught in Beaurepaire. 

Claim 12 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180216947 to Sakata et. al. (hereinafter referred to as “Sakata”) in view of US 20200378775 to Beaurepaire et. al. (hereinafter referred to as “Beaurepaire”) and in further view of US 20180211541 to Rakah et. al. (hereinafter referred to as “Rakah”).

(A)	As per Claim 12:
Although Sakata in view of Beaurepaire teaches means to assign vehicles to stand by areas based on various data to include predicted demand, it doesn’t teach determining that a user is near a PMV and sending the user a route however Rakah teaches: 
further comprising determining that the transportation requestor device is in proximity to the at least one personal mobility vehicle; (Rakah ¶343 The foregoing feature may offer one or more advantages over systems that connect user 130A to vehicle 130F on the basis of closest proximity).
wherein sending the route to the transportation requestor device is in response to determining that the transportation requestor device is in proximity to the at least one personal mobility vehicle; (Rakah ¶201 Assignment module 920 may further guide the first ridesharing vehicle to the other pick-up location or drop-off location. For example, assignment module 920 may send the updated route to one or more devices of the second plurality of communication devices (such as mobile communications device 200) associated with the first ridesharing vehicle).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sakata in view of Beaurepaire’s bicycle sharing system where demand prediction information, the bicycle sharing system can guide users so that vehicles are allocated to appropriate locations and have offer one or more advantages over systems that connect user 130A to vehicle 130F on the basis of closest proximity of Rakah as both are analogous art which teach solutions to the placement of vehicles and bikes in areas with predicted demand as taught in Sakata in view of Beaurepaire and further send the updated route to one or more devices of the second plurality of communication devices (such as mobile communications device 200) associated with the first ridesharing vehicle)as taught in Rakah. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
W. Kuang, Z. Xu and H. Lu, "Self-balanced bicycle rental systems under dynamic demand forecasting," 2014 11th International Conference on Fuzzy Systems and Knowledge Discovery (FSKD), 2014, pp. 188-193, doi: 10.1109/FSKD.2014.6980830.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        8/9/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623